
	
		III
		111th CONGRESS
		2d Session
		S. RES. 397
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2010
			Mr. Reid (for himself,
			 Mr. McConnell, Ms. Mikulski, Mr.
			 Cardin, Mr. Akaka,
			 Mr. Alexander, Mr. Barrasso, Mr.
			 Baucus, Mr. Bayh,
			 Mr. Begich, Mr.
			 Bennet, Mr. Bennett,
			 Mr. Bingaman, Mr. Bond, Mrs.
			 Boxer, Mr. Brown,
			 Mr. Brownback, Mr. Bunning, Mr.
			 Burr, Mr. Burris,
			 Mr. Byrd, Ms.
			 Cantwell, Mr. Carper,
			 Mr. Casey, Mr.
			 Chambliss, Mr. Coburn,
			 Mr. Cochran, Ms. Collins, Mr.
			 Conrad, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Dodd, Mr.
			 Dorgan, Mr. Durbin,
			 Mr. Ensign, Mr.
			 Enzi, Mr. Feingold,
			 Mrs. Feinstein, Mr. Franken, Mrs.
			 Gillibrand, Mr. Graham,
			 Mr. Grassley, Mr. Gregg, Mrs.
			 Hagan, Mr. Harkin,
			 Mr. Hatch, Mrs.
			 Hutchison, Mr. Inhofe,
			 Mr. Inouye, Mr.
			 Isakson, Mr. Johanns,
			 Mr. Johnson, Mr. Kaufman, Mr.
			 Kerry, Mr. Kirk,
			 Ms. Klobuchar, Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 LeMieux, Mr. Levin,
			 Mr. Lieberman, Mrs. Lincoln, Mr.
			 Lugar, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Ms. Murkowski,
			 Mrs. Murray, Mr. Nelson of Nebraska, Mr. Nelson of Florida, Mr.
			 Pryor, Mr. Reed,
			 Mr. Risch, Mr.
			 Roberts, Mr. Rockefeller,
			 Mr. Sanders, Mr. Schumer, Mr.
			 Sessions, Mrs. Shaheen,
			 Mr. Shelby, Ms.
			 Snowe, Mr. Specter,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Thune, Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Voinovich, Mr. Warner,
			 Mr. Webb, Mr.
			 Whitehouse, Mr. Wicker, and
			 Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of Charles McCurdy
		  (“Mac”) Mathias, Jr., former United States Senator for the State of
		  Maryland.
	
	
		Whereas Mac Mathias served in the United States Navy
			 during World War II from 1942–1946 and was a captain in the Naval
			 Reserve;
		Whereas Mac Mathias served the state of Maryland as an
			 assistant attorney general, a city attorney, a member of the Maryland House of
			 Delegates, and as a member of the United States House of
			 Representatives;
		Whereas Mac Mathias was called the conscience of
			 the Senate by Majority Leader Mike Mansfield;
		Whereas Mac Mathias served the Senate as Chairman of the
			 Committee on Rules and Administration in the Ninety-seventh through
			 Ninety-ninth Congresses and co-chairman of the Joint Committee on Printing in
			 the Ninety-seventh and Ninety-ninth Congresses; and
		Whereas Mac Mathias served the people of Maryland with
			 distinction for 18 years in the United States Senate: Now, therefore, be
			 it
		
	
		That the Senate has heard with
			 profound sorrow and deep regret the announcement of the death of the Honorable
			 Charles McC. Mathias, Jr., former member of the United States Senate.
		That the
			 Secretary of the Senate communicate these resolutions to the House of
			 Representatives and transmit an enrolled copy thereof to the family of the
			 deceased.
		That when the
			 Senate adjourns today, it stand adjourned as a further mark of respect to the
			 memory of the Honorable Charles McC. Mathias, Jr.
		
